Title: To Thomas Jefferson from John Ruggles Cotting, 20 January 1821
From: Cotting, John Ruggles
To: Jefferson, Thomas


Dear Sir
Boston
Jan 20 1821
Your liberal mind and the high estimation in which your are held by the literary & philosophical World, and your great experience in scientific pursuits will I presume render an apology unecessary for troubling you with this Address. Inclosed I send you a prospectus of a new work the only one of the kind ever proposed for publication in America. A work which has long been wanted by the scientific public, and is almost indispensable to the readers of modern travels and history. I have endeavoured to render it as perfect as the progressive state of chemistry and natural history will permit; in this I have been assisted by the excellent professor of chemistry in Harvard University. The work has already received considerable patronage by all classes of citizens in this section of the country. A specimen of the type, form and paper accompanies the prospectus. My object in writing to you, is to avail myself of your superior advice in regard to the manner of treating the subjects, and also of any information you may please to afford me with regard to the mineral productions of our own country especially in your section of it, concerning which, I knew of no man so well calculated to gratify me. Any hints or observations you may see fit to furnish me will be gratefully received and shall be duly noticed in the work.Wishing you every blessing and comfort to which a mind devoted to science and the good of his fellow citizens is entitled,I am With sentiments of much esteem and respect Your most devoted and very humble SirvantJ. R Cotting.